MEMORANDUM **
Luna-Trujillo petitions for review of the government’s decision to reinstate his pri- or order of removal under 8 U.S.C. § 1231(a)(5). We have jurisdiction to review Luna-Trujillo’s petition under 8 U.S.C. § 1252(a). See Castro-Cortez v. INS, 239 F.3d 1037, 1043-44 (9th Cir.2001). The procedures under which Luna-Trujillo’s prior order of removal was reinstated violate the Immigration and Nationality Act, 8 U.S.C. § 1229a(a). See Morales-Izquierdo v. Ashcroft, 388 F.3d 1299, 1300 (9th Cir.2004). Therefore, we grant the petition for review and remand for further proceedings.
PETITION GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.